 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   DEMONDRE L. WILLIAMS,               )   No. EDCV 16-02204-MWF (JDE)
                                         )
12                                       )
                       Petitioner,       )   JUDGMENT
13                                       )
                  v.                     )
                                         )
14   DEBBIE ASUNCION, Warden,            )
                                         )
15                     Respondent.       )
                                         )
16
17
           Pursuant to the Order Accepting Findings and Recommendation of the
18
     United States Magistrate Judge,
19
           IT IS ADJUDGED that the petition is denied and this action is
20
     dismissed with prejudice.
21
22
23   Dated: March 13, 2019

24                                            ______________________________
                                              __
                                               ____________________
                                                               _ ____   _________
                                                                                _
                                              MICHAEL
                                              M ICHAEL  L W.
                                                          W. FITZGERALD
                                                              FITZG GERALD
25
                                              United States District JJudge
                                                                       udge
26
27
28
